Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because the phrase “The assembly comprises”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-18 are objected to because of the following informalities:  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 2, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Figg, Jr., et al. US 6,880,193 in view of Nutzel US 4,848,052. Figg, Jr., et al. discloses an assembly comprising: A saddle body housing (29).
A structural cable (21) comprising a plurality of tendons (28) extending between anchor 
points (26, 27) of a bridge deck.

A plurality of conduits (30) extending through the body and configured to receive a 
	tendon (28).  See Fig. 4; Col. 4, ln. 30-Col. 5, ln. 65.
A pair of anchoring devices configured for anchoring the conduits to the body.  Fig. 6. 
Wherein each anchoring device includes an anchor plate (34) having a plurality of openings (33) each opening receiving a respective conduit and tendon.  See Figs. 2-7.
What Figg, JR. et al. does not disclose is providing anchor wedges in the anchor plate.  However, Nutzel teaches a cable assembly comprising a saddle body (11) having a curved orientation and supported by a pylon (21).  The saddle body having opposed ends (A, B) configured for receiving respective anchor plates (25). Wherein said anchor plates include tapered openings to receive annular, multi-part wedges (30) that serve as anchors.  See Col. 5, lns. 3-60. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
replace the anchor plate of Figg. Jr. et al. with the anchor plate and wedges taught by Nutzel to isolate the pylon from vehicles loads on the bridge.

With respect to claim 2 Figg. Jr. et al. discloses the body is made of a material, such as grout, that is molded inside a tubular envelope of the saddle (29).  

With respect to claim 13 Figg, Jr., et al. discloses an assembly comprising: 
A saddle body (29).
A structural cable (21) comprising a plurality of tendons (28) extending between anchor 
points (26, 27) of a bridge deck.

A plurality of conduits (30) extending through the body and configured to receive a 
	tendon (28).  See Fig. 4; Col. 4, ln. 30-Col. 5, ln. 65.
A pair of anchoring devices configured for anchoring the conduits to the body.  Fig. 6. 
Wherein each anchoring device includes an anchor plate (34) having a plurality of openings (33) each opening receiving a respective conduit and tendon.  See Figs. 2-7.
What Figg, JR. et al. does not disclose is the anchoring plate having a peripheral surface received freely in a housing.  However Nutzel teaches an anchor plate (25) having a front face configured to receive wedges (30) a rear face configured to be received in a saddle (11) and a peripheral surface (not numbered) that is received in said saddle housing  (11) coaxial with the structural cable at the anchoring device (24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the anchor plate of Figg, Jr. et al. with the anchor plate taught by Nutzel in order to prestress the structural cable inside the saddle.
	
With respect to claim 14 Figg, Jr. et al. disclose a method for deflecting a structural cable of a cable stayed bridge, comprising the steps of:
Positioning a saddle body housing (29) within a pylon (24) of a bridge.
Placing a saddle body (35), having at least one conduit (30) within the saddle body 
housing.  See Figs, 4-7.
Anchoring a structural cable at opposing ends, to a bridge deck (25) of the bridge.  What Figg, Jr. et al. does not disclose is tensioning the cable within the saddle body 
housing differently from the rest of the cable.  However, Nutzel teaches a method of 
deflecting a structural cable comprising the steps of:
Positioning a plurality of tendons (31) within a saddle body housing (11).
Tensioning the tendons to a preset prestressed tension between opposing anchor 
plates (25).  See Figs, 6, 7.  
Locking said tendons in each of said opposing anchor plates (25) while each anchor 
plate has a rear surface bearing against the saddle body.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of deflecting a structural cable of Figg, Jr. et al. with the steps of tensioning a structural cable within a saddle body, as taught by Nutzel, in order to isolate the saddle body from live loads on the bridge.

Claims 3-6, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable Figg, Jr., et al. US 6,880,193 in view of Nutzel US 4,848,052 as applied to claim 1 above, and further in view of Nutzel et al. US 6,055,691.
Figg, Jr. et al. in view of Nutzel disclose a saddle assembly for use with pylons in cable stayed bridges, wherein a plurality of tendons are passed through the saddle and terminated at opposing ends adjacent the deck of the bridge.  See Fig. 2. Wherein at least one wedge is in direct contact with the frusto-conical wall of the anchoring 
opening.  What Figg, Jr. et al. in view of Nutzel do not disclose is whether or not the tendons are coated.  However, Nutzel et al. teach a cable and method of tensioning a cable in a cable stayed bridge, wherein the tendons (1a, b) of the cable are individually coated with a polyethylene casing (2a, b).  Wherein, in the casings are removed from the tendons at an anchoring device (16), of a length less than three times the length of the wedge.  An anchor plate (8) having frusto-conical openings, each opening having a minimum diameter greater than the diameter of the tendon with the individual sheath passing therethrough, such that the anchor opening receive a portion of the casing, that acts as a lining, surrounding a wedge (11) so as to define in the anchoring opening a passage having a cross-section smaller than the anchoring opening, by which said tendon (1a,b) passes through the anchoring plate.  See Figs. 1,3; Col. 2, lns.10-55, Col. 3, ln. 55-Col. 5, ln. 25.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tendons of Figg, Jr. et al. in view of Nutzel with a casing and using said casing as a lining for the tensioning wedge, as taught by Nutzel et al. in order to provide friction and corrosion protection of the tendons and facilitate tensioning of the tendons.

With respect to claim 18 Figg, Jr. et al. in view of Nutzel disclose a saddle assembly for use with pylons in cable stayed bridges, wherein a plurality of tendons are passed through the saddle and terminated at opposing ends adjacent the deck of the bridge.  See Fig. 2. Wherein at least one wedge is in direct contact with the frusto-conical wall of 
the anchoring opening.  What Figg, Jr. et al. in view of Nutzel do not disclose is how the tendons are tensioned.  However, Nutzel et al. teach a method of tensioning stay cables 
Arranging a locking device (14-17) comprising a jack (14) on a front side of a housing.        


Controlling the jack in order to drive a wedge (11) around a respective tendon and received in an anchor plate (8).  Thereby prestressing the cable stayed bridge.
See Col. 2, lns. 40-55, Col. 4, lns. 15-Col. 5, ln.55.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figg, Jr., et al. US 6,880,193 in view of Nutzel US 4,848,052 as applied to claim 1 above, and further in view of Hansen et al. US 4,718,209.  Figg, Jr. et al. in view of Nutzel disclose a saddle assembly for use with pylons in cable stayed bridges, wherein a plurality of tendons are passed through the saddle and terminated at opposing ends adjacent the deck of the bridge.  See Fig. 2. Wherein at least one wedge is in direct contact with the frusto-conical wall of the anchoring opening.  What Figg, Jr. et al. in view of Nutzel do not disclose the thickness ratio between the wedge and the anchor plate.  However, Hansen et al. teaches a wedge anchorage for a tension member in a prestressed concrete structure, wherein a wedge (4) is approximately the same thickness as an anchor plate (1), the anchor plate having frusto-conical openings for receiving a prestressing tendon and the anchor wedge.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
provide the assembly of Figg, Jr. et al. in view of Nutzel with an anchor plate at least as thick as a wedge received therein, in order to accommodate prestressing loads on the anchor plate and wedge.

Claims 8-10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Figg, Jr., et al. US 6,880,193 in view of Nutzel US 4,848,052  as applied to claim 1 above, and further in view of Fuzier et al. US 6,748,708.
Figg, Jr. et al. in view of Nutzel disclose a saddle assembly for use with pylons in cable stayed bridges, wherein a plurality of tendons are passed through the saddle and terminated at opposing ends adjacent the deck of the bridge.  See Fig. 2. What Figg, Jr. et al. in view of Nutzel do not disclose the use of a guide.  However, Fuzier et al. teach it is known to provide cable anchoring devices (10) with a guide member (12) having a plurality or guiding channels (13) each receiving one tendon (1).  The guide member allowing angular deviation of each tendon. Abstract; Fig. 1; Col. 3, ln. 42-Col. 4, ln. 65.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Figg, Jr. et al. in view of Nutzel with the guide block taught by Fuzier et al. in order to accommodate live loads on the stay cable.

With respect to claim 9 Figg, Jr. et al. in view of Nutzel disclose a saddle assembly for use with pylons in cable stayed bridges.  See Fig. 6. Wherein the anchor plate (34) is received within the saddle body housing (29), such that a gap is formed between the outer surface of the anchor plate and the end of the saddle body housing.  What Figg, Jr. et al. in view of Nutzel do not disclose the use of a seal.  However, Fuzier et al. teach it is known to provide a sealing device (8) within a saddle body housing (10).  The sealing device (8) “seals around each sheathed strand”.  Therefore, it would have 

invention to place a sealing device between the end of the saddle body and outer surface of the anchor plate of Figg, Jr. et al. in view of Nutzel, as reasonably suggested by Fuzier et al., in order to protect the wedges, anchor plate and tendons from corrosion.

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figg, Jr., et al. US 6,880,193 in view of Nutzel US 4,848,052  and Fuzier et al. US 6,748,708 as applied to claim 9 above, and further in view of Nutzel US 6,634,147.
Figg, Jr. in view of Nutzel ‘052 disclose a cable stay type bridge having a plurality of structural cables extending between anchored ends and a raised pylon therebetween.
Wherein the tension cables comprising a plastic casing and corrosion resistant grease, resin etc. injected between a conduit passing through the saddle body and the casing.
But do not disclose an o-ring for sealing the area between the wedge and anchor plate.  However, Nutzel ‘147 discloses an anchoring device for a stay cable, including an anchor plate (7) having conical recesses (6) for receiving wedge elements (5) that anchor tension cables (2) in a cable stayed bridge system.  See Col. 3, lns. 30-65.
Although not described in the specification, Figs. 3-6 clearly illustrate an O-ring received in a groove of the wedge (5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the anchor assembly of Figg, Jr., et al. in view of Nutzel and Fuzier et al. with the O-rings taught by Nutzel in order to prevent corrosion or lose of corrosion resistant grease.
	


	Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				2/17/2021